DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the prior art rejection have been considered and are found persuasive; however, a new grounds of rejection is presented below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2010/0274304). Wang discloses an apparatus / teaches a method for detecting and releasing a movement-impairing episode of a user comprising: detecting voluntary and involuntary signals from the user through a signal sensing unit configured to temporarily attach to the body (e.g. Fig. 1, #10); detecting electrical fluctuations from the user through a signal processing unit (e.g. Fig. 2); generating current signals through a signal generating unit and delivering a current signal to the user through an actuation unit configured to temporarily attach to the body (e.g. ¶¶ 17); wherein said signal sensing unit will receive a signal from the user and transduce it into an electrical signal (e.g. Fig. 2, where the accelerometer and gyroscope signals are received and transduced into a signal sent to the processor), said signal processing unit will process said electrical signal and calculate whether a movement-impairing episode is oncoming, said signal generating unit will generate an electrical signal current if a movement impairing episode is detected, and said actuation unit will deliver said electrical signal current to release the user from their movement impairing episode (e.g. Fig. 2, #16; see ¶¶ 18-21). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JOSEPH D'ABREU whose telephone number is (571)270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J D ABREU/Primary Examiner, Art Unit 3792